DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 35-38, 40-47, and 49-51 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 Jul. 2022 has been entered.
 
Status of Claims
	Claims 1-34, 39, and 48 are cancelled.  Claims 35, 41, 44, and 49 are amended.  Claims 36-38, 40, 43, and 46-47 are withdrawn.  Claim 51 is new.

Response to Amendment
	The amendments filed on 5 Jul. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 33, 35, 39 and 41 under 35 USC 103 as being unpatentable over Kashemirov et al. (Bioorg. Chem.; published 2008), in view of Joshi et al. (Cancers; published 2010) is withdrawn.
	In view of Applicants amendments, the rejection of claims 33, 35, 39, 41, 44-45, and 49-50 under 35 USC 103 as being unpatenable over Kashemirov et al. (Bioconjugate Chem.; published 2008), in view of Joshi et al. (Cancers; published 2010), in further view of Suzuki et al. (Nucl. Med. Biol.; published 2011) is withdrawn.
In view of Applicants amendments, the rejection of claims 33, 35, 39, 41-42, 44-45, and 49-50 under 35 USC 103 as being unpatenable over Kashemirov et al. (Bioconjugate Chem.; published 2008), in view of Joshi et al. (Cancers; published 2010), in further view of Al Jammaz et al. (J Labeled. Cmpd Radiopharm.; published 17 Feb. 2011) is withdrawn.
In view of Applicants amendments, the rejection of claims 33, 35, 39, 41, 44-45, and 49-50 as being unpatentable over claims 1-20 of US patent No. 8,431,714, in view of Kashemirov et al. (Bioconjugate Chem.; published 2008), Joshi et al. (Cancers; published 2010), and Suzuki et al. (Nucl. Med. Biol.; published 2011) is withdrawn.
In view of Applicants amendments, the rejection of claims 33, 35, 39, 41-42, 44-45, and 49-50 as being unpatentable over claims 1-20 of US patent No. 8,431,714, in view of Kashemirov et al. (Bioconjugate Chem.; published 2008), Joshi et al. (Cancers; published 2010), and Suzuki et al. (Nucl. Med. Biol.; published 2011), in further view of Al Jammaz et al. (J. Labeled Cmpd Radiopharm.; published 17 Feb. 2011) is withdrawn.

New Grounds of Rejection

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, the Examiner cannot find support in the specification as filed for the following limitations: “elevated bone resorption or elevated bone metabolism that may also be associated with multiple myeloma”, “hypercalcemia”, and “osteogenesis imperfecta”.  The response filed on 5 Jul. 2022 merely states that no new matter is added upon entry of the amendments presented herein.  The specification as filed does not mention hypercalcemia or osteogenesis imperfecta.  The specification as filed does not state “elevated bone resorption or elevated bone metabolism that may also be associated with”.  



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, instant claim 41 as amended is directed to an imaging probe according to claim 44; however, claim 44 as amended is directed to a method.  For the purpose of compact prosecution, instant claim 41 is understood as being directed to the method of claim 44. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, instant claim 42 is dependent to claim 44 and claim 42 requires treating a succinimidyl activated ester of 4-dimethylamino benzoic acid with a nitrogen-containing heteroaryl substituted bisphosphonate.  However claim 44 requires that the radionuclide is directly conjugated to the bisphosphonate via a N-succinimidyl-4-[18F]fluorobenzoate.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 35, 41, 44-45, and 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashemirov et al. (Bioconjugate Chem.; published 2008), in view of Joshi et al. (Cancers; published 2010) and Castronovo et al. (US 4,515,766 ; issued 7 May 1985; see attached 892).

	Kashemirov et al. teach specific imaging probes to elucidate the skeletal distribution and cellular uptake of these drugs in bone and other tissues are highly desirable (see pg. 2308).  Kashemirov et al. teach that this linker affords the key functionalities referred to above: (1) a primary amine for facile conjugation to activated esters of fluorescent or other labels; (2) a permanent positive charge on the pyridinium nitrogen; and (3) a hydroxyl group to balance the hydrophobic alkyl chain (see pg. 2309).  Kashemirov et al. teach that the compounds 11 and 17 (bisphosphonate is modified by substituting an alpha-hydroxyl on a geminal carbon of the bisphosphonate with H) and the labeling strategy 
    PNG
    media_image1.png
    243
    409
    media_image1.png
    Greyscale
 (see pg. 2039, scheme 1).  This linking strategy may be applicable to N-alkylation of other nitrogen containing heterocycles.  Treatment of the N-tBOC-protected linker-drug intermediates 5-7 with TFA yielding the corresponding free amino forms 8-10, which were then readily coupled to 5(6)-carboxylfluoroescein via its succinimdyl ester (5(6)-FRAM, SE, 1)(see pg. 2309).  Kashemirov et al. teach that the compound retains the activity of the parent N-BOP.  11, intensely labeled the surface of dentine.  Advantages of the approach described include the exceptionally mild reaction conditions, used to attach the linker to the drug, high yields and regioselectivity (see pg. 2310).  
	Kashemirov et al. do not teach a method comprising conjugating the bisphosphonate to a PET radionuclide, the PET radionuclide being 18F, wherein the PET radionuclide is directly conjugated to the bisphosphonate via a N-succinimidyl-4-[18F]fluorobenzoate and obtaining an image of at least a portion of the subject using PET scanning.  Kashemirov et al. do not teach a method wherein the in vivo imaging probe has the structure 18F-RIS-SFB.
	Castronovo et al. teach labeled phosphonic acid compositions for investigation of in vivo deposits of calcium (see title).  Castronovo et al. teach that the compositions are administered parenterally to a human and the biodistribution of the labeled composition is monitored by scanning in order to follow the progress of skeletal material or other portions of the body wherein the calcium ion is absorbed and desorbed either normally or in a diseased state (see col. 2; claim 8).  Castronovo et al. teach scanning agents of formula 
    PNG
    media_image2.png
    96
    100
    media_image2.png
    Greyscale
 wherein R1 is aryl and is labeled with a halogen (e.g. fluorine) (see col. 2).  Castronovo et al. teach positron emitting 18F (see col. 3).  Castronovo et al. teach bone metastases (see cols. 3, 8).  
	Joshi et al. teach that scintigraphy imaging modality has a key advantage that only tracer amounts of the imaging agent are needed for whole body detection.  These tiny amounts do not affect either the distribution of the probe or physiological processes involved in its distribution.  The most widely used PET isotope is 18F because of practical reasons associated with half-life of 109.8 min.  PET offers superior resolution and the resolution is intrinsically limited to the distance travelled by positron before it becomes annihilated.  The most important positron emitter is 18F.  Joshi et al. teach a 18F-SFB prosthetic group (see pg. 1273).  Joshi et al. teach a fluorescently labeled bisphosphonate (see pg. 1266).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kashemirov et al. by conjugating the bisphosphonate to a 18F PET radionuclide wherein PET radionuclide is directly conjugated to the bisphosphonate via N-succinimidyl-4-[18F]fluorobenzoate to form 18F-RIS-SFB and its equivalent alpha des-hydroxy congener, administering that in vivo imaging probe to the subject in need thereof, optionally wherein the subject has bone metastases and obtaining an image of at least a portion of the subject using PET scanning as taught by Castronovo et al. and Joshi et al. because it would have been expected to advantageously enable in vivo imaging and diagnosis of bone diseases such as bone metastases using a PET probe advantageously capable of superior resolution by using the widely used PET isotope.

Claim(s) 35, 41-42, 44-45, and 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashemirov et al. (Bioconjugate Chem.; published 2008), in view of Joshi et al. (Cancers; published 2010) and Castronovo et al. (US 4,515,766 ; issued 7 May 1985), in further view of Al Jammaz et al. (J. Labelled Cmpd Radiopharm.; published 17 Feb. 2011).

	Kashemirov et al. teach as discussed above.
	Kashemirov et al. do not further teach a method wherein the in vivo imaging probe is synthesized by (a) treating a succinimidyl activated ester of 4-dimethylamino benzoic acid (DMABA-SE) with a nitrogen containing heteroaryl substituted bisphosphonate having the 1,2-amino hydroxyl alkyl linker to generate the BP-DMABA conjugate; (b) quaternizing the amino group in the BP-DMABA conjugate; and (c) further reacting the quaternized BP-DMABA conjugate with [18F]fluoride under K222 conditions to yield a final single modality 18F-BP-SFP conjugates in vivo imaging probe, providing the in vivo imaging probe for use in the subject.
	Joshi et al. teach as discussed above.
	Castronovo et al. teach as discussed above.
	Al Jammaz et al. teach the rapid and efficient synthesis of [18F]fluoronictotinamides, [18F]fluoroisonicotinamides and [18F]fluorobenzamides as potential PET radiopharmaceuticals for melanoma imaging (see title).  Al Jammaz et al. teach that in an attempt to simplify nucleophilic radiofluorination reactions to be amenable for automation, a series of [18F]flouronicotinamides, [18F]fluoroisonicotinamides and [18F]fluorobenzamides were synthesized using one-step synthetic approach involving displacement reactions on trimethylammonium-nicotinamide, trimethylammonium-isonicotinamide, and trimethylammonium-benzamide precursors (see abstract).  Al Jammaz et al. teach the radiosynthesis of [18F]flouronicotinamide, [18F]fluoroisonicotinamide and [18F]fluorobenzamide compounds (see scheme 3).  Al Jammaz et al. teach that this synthetic approach in comparison appears to be advantageous and holds considerable promise in the synthesis of [18F]flouronicotinamides, [18F]fluoroisonicotinamides and [18F]fluorobenzamides in a shorter synthesis time using a less laborious procedure and being amenable to automation (see pg. 316).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kashemirov et al. by further treating a succinimidyl activated ester of 4-dimethylamino benzoic acid (DMAVA-SE) with a nitrogen containing heteroaryl substituted bisphosphonate having the 1,2-amino-hydroxyalkyl to generate a BP-DMABA conjugate; (b) quaternizing the amino groups in the BP-DMABA conjugate; (c) further reacting the quarternized BP-DMABA conjugate with [18F]fluoride under kryptofix conditions to yield a final single modality [18F]SFB conjugate in vivo imaging probe, provide the in vivo imaging probe for use in the subject as taught by Kashemirov et al., Al Jammaz et al., and Joshi et al. because it would have been expected to advantageously enable 18F-labeling in a single step and a shorter reaction time using a less laborious procedure and being amenable for automation.

Applicants Arguments
	Applicants assert that Kashemirov cannot serve as a basis for obvious to try wherein the objective is unknown.  The Office fails to identify what features are result effective variables in preparing an in vivo imaging probe comprised of a radionuclide 18F conjugated to a bisphosphonate that would have imaging utility within the short half-life of 18F.  The Office does not provide an support for the assertion that these features are routinely optimized as is used in the claims.  It was believed that the radionuclide 18F had too short a half-life to be suitable for conjugation to a bisphosphonate to prepare a PET in vivo imaging probe and be able to administer it and obtain an image and in particular for bone related disease.  A careful review of Kashemirov demonstrates that preparation of probes conjugated to bisphosphonate described by Kashemirov, which did not involve 18F, namely several hours to overnight.  This time period is well beyond what would result in preparing a functional 18F PET conjugate.  Joshi fails to support the rejection.  The advantageous half-life of 18F would lead the skilled artisan away from creating an in vivo PET imaging probe.  Joshi is specifically directed to the labeling of peptides with 18F which would require different conjugation and result in a different conjugate.  For bone imaging, a opposed to peptide labeling, Joshi actually teach Na-18F as the preferred imaging probe, which as noted therein is already approved.  Kashemirov et al. teach that the half-life of 18F is too short to allow sufficient time to prepare an in vivo 18F bisphosphonate conjugate and then still have time to administer the imaging agent and obtain an image.  Joshi actually teach the use of Na-18F because the complexity of the art noted by Joshi themselves.  KSR refers not only to the expectation that the prior art elements are capable of being physically combined but also that the combination would have worked for its intended purpose.  Al Jammaz et al. teach fluorobenzamide and fluorobenzoates.  Al Jammaz explicitly teaches away from using 18F-SFB, 18F in any capacity for the development of a BP-based in vivo PET imaging probe.  The Office action provides no articulate reasoning as to why the skilled person would substitute a fluorobenzoate, in particular 18F-SFB, in place of the compounds taught by Al Jammaz to prepare and use the in vivo PET imaging probe of claim 44 and further for imaging bone related disease as in claim 44.  

Applicant's arguments filed 5 Jul. 2022 have been fully considered but they are not persuasive. Applicants arguments regarding Suzuki are moot because Suzuki is not being applied in any of the above rejections.  Kashemerov teaches and motivates a labeled risendronate (nitrogen containing hetero aryl substituted bisphosphonate) wherein the label is conjugated via a succinimidyl ester and bound to the risendronate through the 1,2-amino hydroxy alkyl linker.  At pg. 2039, Kashemirov teaches fluorescent or other labels; consequently, there is a teaching suggestion and motivation in Kashemirov alone to look to other labels advantageous for labeling risendronate.  Joshi motivates the advantageous 18F label as it enables in vivo PET imaging with superior resolution. Joshi teaches and motivates the [18F]SFB as a labeling group.  The [18F]SFB contains a succinimidyl ester, which is the same reactive group present in the fluorescent label disclose by Kashemirov.  A person of ordinary skill in the art would have been motivated to substitute the fluorescent label in the Kashemirov method with [18F]SFB in order gain the advantage of PET imaging for example bone metastases in vivo with superior resolution.  The objective would have been to label for example Kashemirov’s compound 11 with [18F]SFB in a time amount adequate for PET imaging.  At pg. 9, supplemental information, Kashemirov teaches that the fluorescent label 18 was stirred at room temperature for 3 h and not overnight.  At pg. 2310, Kashemirov teaches mild reaction conditions (aqueous solution, pH near neutral, about room temperature).  Consequently, Kashemirov identifies temperature as a variable for optimization.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Indeed, the reaction conditions taught by Kashemirov differ from the reaction conditions at instant Fig. 7 by temperature but differences in temperature will not support patentability as it is well known variable for routine optimization.  Additionally, it is well known (Arrhenius theory) that only collisions with energy greater than the activation energy are able to react.  At lower temperature the fraction of collisions is quite small but at increased temperatures the fraction of collisions increases dramatically.  Joshi does not teach away from the claimed invention but Joshi instead motivates the claimed invention for the reasons discussed above.   Na-18F is non-selective as it does not contain a targeting moiety.  Castronovo teaches and motivates 18F labeled bisphosphonates for PET imaging of for example bone metastases.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the motivation to combine by substituting one label for another comes from the teachings and suggestions of Kashemirov, Joshi, and Castronovo and not Applicant’s disclosure.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35, 41-42, 44-45, and 49-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,431,714 B2, in view of Kashemirov et al. (Bioconjugate Chem.; published 2008), Joshi et al. (Cancers; published 2010) and Castronovo et al. (US 4,515,766 ; issued 7 May 1985), in further view of Al Jammaz et al. (J. Labelled Cmpd Radiopharm.; published 17 Feb. 2011). 

	Claims 1-20 of U.S. Patent No. 8,431,714 B2 claim a method of preparing a modified compound comprising (a) dissolving a first compound of formula 
    PNG
    media_image3.png
    47
    139
    media_image3.png
    Greyscale
 in a solvent, and (b) reacting a compound R2 of formula 
    PNG
    media_image4.png
    106
    165
    media_image4.png
    Greyscale
, and (c) reacting R1 with a label wherein R1 is NH2 and the label contains a succinimidyl ester.  
Claims 1-20 of U.S. Patent No. 8,431,714 B2 do not claim a method comprising conjugating the bisphosphonate to a PET radionuclide, the PET radionuclide being 18F, wherein the PET radionuclide is directly conjugated to the bisphosphonate via a N-succinimidyl-4-[18F]fluorobenzoate and obtaining an image of at least a portion of the subject using PET scanning.  Claims 1-20 of U.S. Patent No. 8,431,714 B2 do not claim a method wherein the in vivo imaging probe has the structure 18F-ZOL-SFB.  Claims 1-20 of U.S. Patent No. 8,431,714 B2 do not claim a method wherein the in vivo imaging probe is synthesized by (a) treating a succinimidyl activated ester of 4-dimethylamino benzoic acid (DMABA-SE) with a nitrogen containing heteroaryl substituted bisphosphonate having the 1,2-amino hydroxyl alkyl linker to generate the BP-DMABA conjugate; (b) quaternizing the amino group in the BP-DMABA conjugate; and (c) further reacting the quaternized BP-DMABA conjugate with [18F]fluoride under K222 conditions to yield a final single modality 18F-BP-SFP conjugates in vivo imaging probe, providing the in vivo imaging probe for use in the subject.
Kashemirov et al. teach as discussed above.
	Joshi et al. teach as discussed above.
	Castronovo et al. teach as discussed above.
	Al Jammaz et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-20 of U.S. Patent No. 8,431,714 B2 by further treating a succinimidyl activated ester of 4-dimethylamino benzoic acid (DMAVA-SE) with a nitrogen containing heteroaryl substituted bisphosphonate having the 1,2-amino-hydroxyalkyl to generate a BP-DMABA conjugate; (b) quaternizing the amino groups in the BP-DMABA conjugate; (c) further reacting the quarternized BP-DMABA conjugate with [18F]fluoride under kryptofix conditions to yield a final single modality [18F]SFB conjugate in vivo imaging probe, provide the in vivo imaging probe for use in the subject as taught by Kashemirov et al., Al Jammaz et al., and Joshi et al. because it would have been expected to advantageously enable 18F-labeling in a single step and a shorter reaction time using a less laborious procedure and being amenable for automation.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-20 of U.S. Patent No. 8,431,714 B2 by further treating a succinimidyl activated ester of 4-dimethylamino benzoic acid (DMAVA-SE) with a nitrogen containing heteroaryl substituted bisphosphonate having the 1,2-amino-hydroxyalkyl to generate a BP-DMABA conjugate; (b) quaternizing the amino groups in the BP-DMABA conjugate; (c) further reacting the quarternized BP-DMABA conjugate with [18F]fluoride under kryptofix conditions to yield a final single modality [18F]SFB conjugate in vivo imaging probe, provide the in vivo imaging probe for use in the subject as taught by Kashemirov et al., Al Jammaz et al., and Joshi et al. because it would have been expected to advantageously enable 18F-labeling in a single step and a shorter reaction time using a less laborious procedure and being amenable for automation.

Applicants Arguments
	Applicants assert that the comments above apply equally to the above rejection of claims. 

Applicant's arguments filed 5 Jul. 2022 have been fully considered but they are not persuasive. The teachings of Kashemirov, Joshi, and Castronovo are not deficient for the reasons discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618